In an action to recover damages for breach of contract, defendant appeals from so much of an order of the Supreme Court, Suffolk County, dated May 5, 1977, as denied its motion to permanently stay arbitration. Order affirmed *979insofar as appealed from, with $50 costs and disbursements. In view of the binding arbitration agreement entered into by the parties, the issues should be resolved in that forum. Since defendant-appellant’s motion to stay the plaintiff-respondent’s action at law was granted, it cannot foreclose all avenues of relief to plaintiff by attempting to also bar arbitration. Martuscello, J. P., Titone, Suozzi and Cohalan, JJ., concur.